Contracts; breach; stop order. — Plaintiff sues to recover damages for breach of contract on the ground that the defendant’s order to stop work on plaintiff’s contract to rehabilitate United States Navy piers at the Whitestone, New York Training Station was unreasonable. The case came before the court on a stipulation of the parties filed November 18, 1965, stating that the defendant had accepted an offer submitted by plaintiff to the Attorney General whereby plaintiff agreed to accept $8,000 in full settlement of all claims set forth in the petition and that defendant consented to entry of judgment in that amount. On November 24,1965, the court ordered that judgment be entered for plaintiff in the amount of $3,000.